I cannot concur in the finding of the court in this case. The indictment is based on charges to the account of Franklin Credit Finance Company in said bank of the following items: 1. A charge ticket with the name "Franklin Credit  Finance" attached in typewriting, directing the credit of $2,000 to the account of E.B. Simmons. 2. Eight checks drawn by the traverser on his personal account in said bank payable to various persons and signed by him. These were all admitted over the objections of the traverser, and exceptions were duly noted.
I do not find in the record a particle of evidence that the traverser had any knowledge of said ticket or that he authorized said checks to be charged to the account of the Franklin Credit 
Finance Company, or had any knowledge of such charges. Both the traverser and the cashier of the bank testified that the traverser gave no such authority nor had any knowledge of these transactions. The cashier further testified that the charge ticket was made out by the cashier and that the entries were made by him or by his direction without authority from the traverser.
It seems to me that there could be no presumption that the typewritten name "Franklin Credit  Finance," attached to the charge ticket, was placed there by the authority or with the knowledge of the traverser, and it was error to admit that paper in evidence without some proof of such knowledge or at least a promise to follow up. It was not followed up, but the court refused to strike it out on motion duly made.
Nor should the checks have been admitted without proof, or offer of proof, that they were charged to the account of the Franklin Credit  Finance Company by the direction or with the knowledge of the traverser. The court refused to strike out the testimony as to these, notwithstanding the lack of any evidence of their relevancy.
If these rulings were erroneous, as I think they were, they were vital and highly prejudicial. They went to the root of the whole case. *Page 178